DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a memory device, comprising: wherein the first and second landing pads and the first and second conductive pillars are respectively made of different conductive materials, and a resistivity of the first and second landing pads is lower than a resistivity of the first and second conductive pillars, in combination with the rest of claim limitations as claimed and defined by the Applicant. 
In the reference of record Yoon (USPGPUB DOCUMENT: 2019/0103302) discloses in Fig 1, 2A & 2B, please see modified Fig 2A in office action,  a memory device, comprising:
a substrate(201), having a first active region(left 203) and a second active region(right 203);
a word line(206), formed in the substrate(201) and intersected with the first and second
active regions (see Fig 1);
a first conductive pillar(left 218M) and a second conductive pillar(right 218M), disposed over the substrate(201), and overlapped with and electrically connected to the first and second active regions (by way of 218L/209), respectively, wherein the first and second conductive pillars are arranged along a direction substantially parallel to an extending direction of the word line(206) (see Fig 2B);
a first landing pad(left 218H/219/220) and a second landing pad(right 218H/219/220), disposed on the first and second conductive pillars(left/right 218M), and overlapped with and electrically connected to the first and second conductive pillars(left/right 218M), respectively, wherein sidewalls of the first and second conductive pillars are recessed from sidewalls of the first and second landing pads (since 218M is laterally recessed with respect to 218H/219/220, this may be interpreted as wherein sidewalls of the first and second conductive pillars are recessed from sidewalls of the first and second landing pads); and a dielectric layer(215/212/214)(SiN can be considered dielectric)[0060], laterally surrounding the first and second conductive pillars as well as the first and second landing pads(left/right 218H/219/220 respectively), and having an dielectric layer(215/212/214)(SiN can be considered dielectric)[0060] between the first and second conductive pillars(left/right 218M respectively) but does not disclose wherein the first and second landing pads and the first and second conductive pillars are respectively made of different conductive materials, and a resistivity of the first and second landing pads is lower than a resistivity of the first and second conductive pillars.  Therefore, it would not be obvious to make the memory device as claimed.
Claims 11-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a memory device, comprising: wherein the landing pad and the conductive pillar are respectively made of different conductive materials, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Yoon (USPGPUB DOCUMENT: 2019/0103302) discloses in Fig 1, 2A & 2B, please see modified Fig 2A in office action,  a memory device, comprising:
a substrate(201), having an active region(203);
an isolation structure(202), formed in the substrate(201) and laterally surrounding the active region(203);
a word line(206), formed in the substrate(201) and intersected with the active region(203) (see Fig 2B);
a bit line(210), extending above the substrate(201) and electrically connected (by way of 208) to the active region(203);
a conductive pillar(218M), disposed over the substrate(201) and electrically connected (by way of 218L/209) to the active region(203), wherein the bit line(210) and the conductive pillar(218M) are located at opposite sides of the word line(206) (see Fig 2B), and a top surface of the bit line(210) is aligned with or is lower than a bottom surface of the conductive pillar(218M) (see Fig 2A);
a landing pad(218H/219/220), disposed on and electrically connected to the conductive pillar(218M), wherein a sidewall of the conductive pillar(218M) is laterally recessed from a sidewall of the landing pad(218H/219/220)(since 218M is laterally recessed with respect to 218H/219/220, this may be interpreted as wherein a sidewall of the conductive pillar(218M) is laterally recessed from a sidewall of the landing pad), and a resistivity of the landing pad(218H/219/220) is lower than a resistivity of the conductive pillar(218M) (since the landing pad includes metal/metal silicide and the conductive pillar includes polysilicon, this may be interpreted as a resistivity of the landing pad is lower than a resistivity of the conductive pillar)[0062,0127]; and
a storage capacitor(230), disposed over and electrically connected to the landing pad(218H/219/220) but does not disclose wherein the landing pad and the conductive pillar are respectively made of different conductive materials.  Therefore, it would not be obvious to make the memory device as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819